DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 1, (3, 4) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, (7, 8) of  (US 11, 018,472). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both recites a semiconductor laser device comprising: a mount section; a first wiring, a second wiring and a third wiring connected to an upper surface of the mount section; a first semiconductor laser element having an electrode at an upper side and an electrode at a lower side; and the electrode at the lower side of the first semiconductor laser element is joined to an upper surface of the first wiring; wherein: the first semiconductor laser element has a front side which is a laser emission end surface, a back side opposite to the front side and sides between the front side and the back side; the first L shape portion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element.  

Current Application
US (11,018,472)

    PNG
    media_image1.png
    108
    241
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    153
    241
    media_image2.png
    Greyscale























    PNG
    media_image3.png
    65
    250
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    32
    250
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    114
    399
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    356
    403
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    72
    402
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    401
    399
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    111
    417
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    57
    416
    media_image10.png
    Greyscale



Even though (US 11, 018,472) did not state the third wiring includes a second L shape portion in plan view, and the second L shape portion has a portion opposite to a side of first L shape portion. However, a nonstatutory obviousness-type of double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s)because the examination application is either anticipated by for being broader, or would have been obvious over the reference claim in using the known structure such as L shape wiring and equivalent structure thereof.

Allowable Subject Matter
2.	Claims 1-12 are allowed.
Inoue et al. (US 7,561,610) and Hasegawa (US 4,977,570) are considered as pertinent prior art. 
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Inoue et al. ‘610 shows and discloses a semiconductor laser device comprising: a mount section (Fig 10, 11, 15: 15); a first wiring, a second, and a third wiring connected to an upper surface of the mount section (Fig 10, 11, 15: 22b, 23, 22c); a first semiconductor laser element having an electrode at an upper side and an electrode at a lower side (Fig 10, 11, 15: 22b, 23); and the electrode at the lower side of the first semiconductor laser element is joined to an upper surface of the first wiring (Fig 10, 11, 15, 20, 24, 25: lower electrode joined to upper is joined to upper surface of first wiring); wherein: the first semiconductor laser element has a front side which is a laser emission end surface, a back side opposite to the front side and sides between the front side and the back side (Col 4: 35-40).
Inoue et al. ‘610 did not teach the second wiring includes a first L shape portion in which a part thereof is cut out in plan view, the first L shape portion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element, the third wiring includes a second L shape portion in plan view, and the second L shape portion has a portion opposite to a side of first L shape portion.
Hasegawa ‘570 of analogous art shows and discloses of semiconductor laser with stripe electrodes having pads for wire bonding formed on a substrate where the pad portion has a width greater than that of the stripe-like portion to prevent short circuit and ease of mounting (Fig 4-8; Col 1-2).  However, Inoue et al. ‘610 and Hasegawa ‘570 did not teach the second wiring includes a first L shape portion in which a part thereof is cut out in plan view, the first L shape portion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element; Inoue et al. ‘610 and Hasegawa ‘570 did not teach the third wiring includes a second L shape portion in plan view, and the second L shape portion has a portion opposite to a side of first L shape portion.  The references fail to disclose the structural and functional arrangement required as cited by the claim.
	Claims 2-12 are also allowable as they directly depend on claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


COMMUNICATION
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Hata et al. ‘138 of analogous art shows and discloses a semiconductor laser apparatus where the pad electrode is in L shape  (Fig 15, 16, 19, 20; Section [112-114] 12-15 L electrode pads).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828